Citation Nr: 0635204	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-05 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1969 to March 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin (the RO), which denied service connection for a 
left wrist disorder (degenerative arthritis).  The veteran 
filed a notice of disagreement in regards to the August 2001 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the RO's findings in a March 2002 
statement of the case.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2002.

This claim was remanded by the Board in September 2004 for 
further procedural development, which was accomplished.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Issue not on appeal

In a March 2004 rating decision, the RO increased the 
veteran's service-connected depressive disorder to 50 percent 
disabling.  To the Board's knowledge, the veteran has not 
disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA).




FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran had a left wrist injury which pre-existed his 
military service and was not aggravated by such military 
service.  


CONCLUSION OF LAW

A left wrist disorder was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the 
Appeals Management Center (AMC) dated September 14, 2004, 
pursuant to the Board's September 2004 remand instructions.  
Specifically, the September 2004 letter noted that to 
establish service connection for a left wrist disorder, the 
veteran must submit competent medical evidence of a 
"relationship between your disability and an injury, disease 
or event in military service."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the September 2004 letter that VA is 
responsible for obtaining relevant records from any Federal 
agency, including records from the Social Security 
Administration (SSA) and VA outpatient facilities.  With 
respect to private treatment records, the September 2004 VCAA 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.  The September 2004 letter included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and asked in the letter that the veteran complete this 
release so that VA could obtain such records on his behalf, 
or in the alternative he could submit such records himself.  
The September 2004 letter specifically noted: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
records declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis in original].  The 
veteran was also informed in the September 2004 VCAA letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim. 

Finally, the Board notes that the September 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed left wrist 
disorder.  In other words, any lack of advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran, along with copies of his SSA 
records.  Additionally, the veteran was afforded a VA 
examination in August 2001.  The report of this examination 
reflects that the examiner reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the option of a personal hearing on his May 2002 
substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Analysis

The veteran contends that his current left wrist problems are 
a result of a left wrist injury which occurred in service.  
See the November 2001 notice of disagreement.

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, the 
August 2001 VA examiner diagnosed the veteran with 
degenerative arthritis and malunion of the left wrist.  
Hickson element (1), current disability, has therefore been 
met for the claim.

The Board notes at this juncture that the one year statutory 
presumption for arthritis found in 38 C.F.R. §§ 3.307, 3.309 
is not for application for the veteran's left wrist claim, as 
X-rays conducted of the left wrist in September 1998 were 
negative for any joint problems.  While degenerative changes 
in the veteran's left wrist were identified by Dr. M.R.A. in 
1989 in connection with a post-service left wrist injury, 
this was well past the one-year presumptive period for 
service connection.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the record indicates that 
a history of a left wrist injury was noted in the veteran's 
pre-induction medical examination.  The veteran checked the 
box for "history of broken bones" in the report of medical 
history, and the examiner noted a fractured wrist in the 
examination report.  The upper extremities were noted to be 
normal, however, on clinical evaluation.  In addition, the 
service medical records, including the clinical treatment 
records, all indicated that the veteran injured his left 
wrist prior to service.

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is, 
thus, clear and unmistakable evidence that a left wrist 
injury pre-existed the veteran's military service, and the 
veteran does not contend otherwise.

Consequently, as there is evidence of a left wrist injury in 
the pre-induction physical examination report, as well as 
clear and unmistakable evidence in the form of the veteran's 
service medical records that a left wrist injury pre-existed 
the veteran's entry into service, the first prong of the 
statutory presumption of soundness is rebutted.

The next matter that must be resolved in determining whether 
the presumption of soundness is rebutted is whether clear and 
unmistakable evidence establishes that the veteran's pre-
existing left wrist disability was not aggravated during 
service.

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens. See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, numerous clinical treatment records report that 
the veteran sprained his left wrist in January 1970.  There 
is thus no question that the veteran's left wrist symptoms 
became worse in service.  However, the service medical 
records indicate that such complaints represented a temporary 
flare-up rather than a permanent worsening of the condition 
during the veteran's notably short period of service.  There 
is no competent in-service medical evidence that the 
preexisting left wrist disability was permanently worsened 
during the three months the veteran was on active duty.  The 
wrist was casted for three weeks.  An x-ray at the time of 
injury showed an ulnar styloid fracture, possibly old.  A 
repeat x-ray in early February showed no change.  It was felt 
that the ulnar styloid area demonstrated an old chip avulsion 
fracture.  After removal of the cast, the veteran continued 
to complain of tenderness over the ulnar styloid.  The 
veteran was given a profile and an ace bandage.  The veteran 
was separated from service in March 1970 for an unrelated 
medical condition.  No mention of a left wrist problem was 
made in determining the veteran was physically unsuitable for 
service.  Instead, his March 1970 separation examination was 
completely normal in terms of his left wrist.  On the report 
of medical history, the veteran checked the box for "no" 
when asked if he had any "bone, joint or other deformity" 
and "arthritis," although he did indicate he had a history 
of broken bones.

The Board points out that though the veteran was placed on a 
physical profile in service, this is not automatic proof of 
aggravation.  This action was apparently in response to the 
veteran's complaints of tenderness following the sprain while 
playing basketball, not in response to any actual worsening 
of the veteran's pre-existing condition.  There is nothing in 
the service medical records to indicate that the left wrist 
disability had become permanently worse.  The limited profile 
assigned in February 1970 appears to have been assigned to 
rest the joint, and indeed it appears to have been 
successful, since the veteran's left wrist problems appear to 
have caused no further problems for the remainder of his 
military service and indeed until the 1988 injury, long after 
service. 

Crucial to the conclusion that the veteran's pre-existing 
left wrist disability did not permanently worsen during 
service is the fact that the veteran did not seek treatment 
for left wrist problems until many decades after his 
separation from service, and in connection with the well-
documented September 1988 injury.  Subsequent health care 
providers have attributed the veteran's recent left wrist 
problems to the 1988 injury, as detailed below.  Indeed, at 
the time the veteran himself attributed his left wrist 
symptomatology to a post-service injury and did not mention 
left wrist problems since service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  

The medical evidence of record supports the idea that the 
veteran's current left wrist problems are not related to his 
service.  In a letter dated March 1989, Dr. M.R.A. indicates 
that the veteran's left wrist arthritis "was secondary to an 
injury as a youth and the aggravation of this discomfort and 
the tendinitis were related to an injury of 9/19/88."  

The veteran was afforded a VA examination in August 2001.  
The VA examiner specifically concluded that he did "not 
think that the current symptoms are related in any way to the 
wrist sprain sustained while the veteran was on active duty, 
but rather are due to the degenerative arthritis in his wrist 
secondary to the malunion that occurred from his fracture in 
1965."  In other words, the veteran's pre-existing left 
wrist injury is the cause of his arthritis first noted 
approximately 18 years after service, but there is no 
indication that the in-service sprain had any impact on the 
veteran's pre-existing condition.

There is no competent medical evidence to the contrary.  The 
veteran has been accorded ample opportunity to present 
medical evidence in support of his left wrist claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the 
claimant's responsibility to support a claim for VA 
benefits).  In short, for reason and bases which have been 
set forth immediately above, the Board concludes that no 
aggravation in service is shown and the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
Hickson element (2), in-service incurrence or aggravation of 
disease, therefore, has not been satisfied with respect to 
the claim, and it fails on this basis. 

With respect to Hickson element (3), medical nexus, the only 
support for the veteran's claim emanates from his own 
statements.  To the extent that the veteran himself believes 
that his current left wrist disability is related to service, 
it is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The statements 
offered in support of the veteran's claim by him are not 
competent medical evidence and do not serve to establish a 
medical nexus.  

Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a left wrist disorder.  The benefit sought on 
appeal is accordingly denied.




ORDER

Entitlement to service connection for a left wrist disorder 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


